Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 28 April 2022 was received.  Claims 3-52 and 5 were cancelled.  Claim 1 was amended.  Claims 7-14 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Uchiyama in view of Kameyama et al. on claims 2 and 5 are withdrawn, because the claims have been cancelled; on claims 1, 3-4, and 6 are maintained with modifications to reflect the amendments to the claims.
	
	
Claims 1, 3-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2017/0077489) in view of Kameyama et al. (US 2005/0153210).
Regarding claims 1, 3-4, and 7-14, Uchiyama discloses a method for producing a cathode comprising a cathode layer for all-solid-state batteries, the method comprising: 
preparing composite active material particles comprising cathode active material particles and a lithium ion conducting oxide coating at least part of the surface of the cathode active material particles [0009, 0010, 0045] by: 
drying, on the surface of the cathode active material particles, a peroxo complex aqueous solution including for 10 hours [0008, 0062] containing an element (niobium) that will compose the lithium ion conducting oxide to obtain a precursor of the composite active material particles [0024-0025]; and 
sintering the precursor to obtain the composite active material particles [0029-0030] at temperature ranges between 123°C and 350°C [0011, 0030-0031, 0035-0036]; 
mixing the composite active material particles with solid electrolyte particles to obtain a cathode mix [0045-0046]; and forming the cathode mix to obtain the cathode layer and at least one of the composite active material particles and the solid electrolyte particles contain a sulfur element [0050] and further recognizing that heat treatment is applied so that impurities such as hydrated water which prevents lithium ion conduction is removed [0030],
but does not explicitly teach vacuum-drying the composite active material particles, immediately after the sintering, at a temperature of 120°C or more and 300°C or less for one hour or more; at a temperature of 200°C, 200°C or more and 250°C or less; for 5 hours; at a temperature of 200°C for 5 hours or more and 10 hours or less; and in a photoelectron spectrum by a X-ray photoelectron spectroscopy measurement of the cathode layer, an S peak intensity ratio (C/D), which is derived from the sulfur element, of a signal intensity C at a binding energy of 161.6 eV to a signal intensity D at a binding energy of 163.1 eV, is larger than 0.78 and is 2.61 or less, and a moisture content of the composite active material particle in the cathode layer is 70 ppm or less.  
Uchiyama further recognizes the drying step is not particularly limited as long as it is possible to remove the liquid attached to the solid [0043].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the temperatures and time for drying the composite active material particles to provide sufficient removal of liquid attached to the solid.
Kameyama teaches a non-aqueous secondary battery provided with a solid electrolyte (Abstract) where the moisture contained in the positive electrode active material is 300 ppm or less [0017] including the application of a vacuum [0112] with examples with moisture down to 100 ppm where the content of lithium carbonate and moisture in the positive electrode active material is controlled so that the expansion ratio of the battery can be suppressed to 4% or lower [0132-0142] with examples showing correlation between the decrease in expansion ratio with the moisture content (Table 5). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply a vacuum drying process to control moisture to levels below 100 ppm in the active material particles of Uchiyama because Kameyama recognizes control of the content of moisture in the active material provides for suppression of the expansion ratio and would also benefit the removal of impurities as recognized by Uchiyama. While not recognizing any specific time or temperatures applied with the application of a vacuum, it would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the time and temperature since it has been held that discovering the optimum ranges for a result effective variable such as time and temperature involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Furthermore, while the prior art does not explicitly teach an S peak intensity ratio (C/D) being larger than 0.78 and is 2.61 or less, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) cathode layer disclosed in the teachings of the prior art and the applicant. As (the object) the cathode layer taught by the prior art and the applicant are identical within the scope of claim 1 and as supported by the specification which recognizes the C/D ratio is reflective of the sulfur element kept in an unoxidized state provided by the method of using a peroxo complex aqueous solution, drying the active material particles, sintering, vacuum drying, and mixing with solid electrolyte particles to form the layer [0055-0063 of instant application]. Modified Uchiyama also forms the cathode layer by use of a peroxo complex solution, drying, heat treatment, vacuum drying, and mixing with solid electrolyte particles forming the cathode layer thereby inherently teaching that an S peak intensity ratio (C/D), which is derived from the sulfur element, of a signal intensity C at a binding energy of 161.6 eV to a signal intensity D at a binding energy of 163.1 eV, is larger than 0.78 and is 2.61 or less.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
	
	Regarding claim 3, Uchiyama discloses the method for producing the cathode according to Claim 1, wherein the lithium ion conducting oxide is at least one selected from the group consisting of lithium niobate, lithium titanate, lithium lanthanum zirconate, lithium tantalate and lithium tungstate [0049].  
Regarding claim 4, Uchiyama discloses the method for producing the cathode according to Claim 1, wherein the solid electrolyte particles are sulfide-based solid electrolyte particles [0050].  
Regarding claim 6, Uchiyama discloses a method for producing an all-solid-state battery, the method comprising: producing the cathode according to Claim 1; and producing the all-solid-state battery, which comprises: the cathode comprising the cathode layer, an anode comprising an anode layer, and a solid electrolyte layer disposed between the cathode layer and the anode layer [0048].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) the Uchiyama does not describe vacuum drying and the combination of Uchiyama and Kameyama references does not teach any of the claimed features of the moisture content or the S peak intensity ratio, and
(b) Kameyama describes the effect of controlling moisture with respect to expansion and there is no reason to believe that any impurities aren’t already sufficiently removed by the heat treatment step. 

In response to Applicant’s arguments, please consider the following comments:
(a) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the rejection above, while the references of Uchiyama and Kameyama do not explicitly recognize the claimed values for the moisture content and the S peak intensity ratios, such claimed values are obvious in view of the combined teachings and the specifications lack of evidence for criticality with respect to such values, and
(b) As discussed in the rejected presented above, Kameyama recognizes a drying step which is after the heat treatment is not particularly limited as long as it is possible to remove the liquid attached to the solid [0043].

	
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727